
	

116 S2233 IS: To nullify the effect of the recent executive order that requires Federal agencies to share citizenship data.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2233
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Schatz (for himself, Mr. Durbin, Mrs. Murray, Mrs. Feinstein, Mr. Reed, Mr. Brown, Mr. Booker, Mr. Blumenthal, Mrs. Gillibrand, Mr. Kaine, Mr. Bennet, Ms. Klobuchar, Ms. Hirono, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To nullify the effect of the recent executive order that requires Federal agencies to share
			 citizenship data.
	
	
		1.Recession
 (a)In generalThe provisions of Executive Order 13880 (84 Fed. Reg. 33821; July 11, 2019), entitled Collecting Information About Citizenship Status in Connection With the Decennial Census, are rescinded and shall have no force or effect. (b)Effective dateThis Act shall take effect as if enacted on July 11, 2019.
			
